DETAILED ACTION

This Office Action is a response to an application filed on 05/07/2021, in which claims 1-8 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/07/2021, 05/07/2021, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/171,624 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2016/0345867 A1) in view of Krug (US 6,859,658 B1), and further in view of Kim (US 2014/0243651 A1).

 Regarding claim 1, Aoki discloses: A system comprising: 
a light source (see Fig. 3, light source 34) that, in operation, projects dots onto a target, the dots being formed by first light (see Fig. 3 and paragraph 42, plurality of bright spots is formed on the body surface); 
a first imaging sensor that, in operation, detects second light resulting from the projection of the dots onto the target (see Fig. 3 and paragraph 42, camera 35 detects light reflected from the body surface); and 
a circuit (see paragraph 42, information processor such as a PC). 

wherein the circuit, in operation, determines whether the target is a living body or not based on the second light, 
performs a biometric authentication of the target.
However, Krug from the same or similar endeavor discloses: a first photodetector (see Krug, column 5, line 3, CCD camera, it is well known in the art that pinned photodiodes, which are a photodetector structure, are used in almost all CCD cameras),
wherein the circuit, in operation, determines whether the target is a living body or not based on the second light (see Krug, column 2, line 34-51, using optical properties of light in biological media),
performs a biometric authentication of the target (see Krug, column 9, line 49-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a first photodetector, wherein the circuit, in operation, determines whether the target is a living body or not based on the second light, and performs a biometric authentication of the target” as taught by Krug in the human detection device taught by Aoki to scan the surface with greater speed (see Krug, column 22, line 21-22).
The combination of Aoki and Krug does not explicitly disclose: authenticates an individual.
However, Kim from the same or similar endeavor discloses: authenticates an individual (see Kim, paragraph 38).
 (see Kim, paragraph 9).
The combination of Aoki, Krug, and Kim discloses: authenticates an individual authenticates an individual, in response to a determination that the target is a living body (see Krug, column 9, line 49-60) and a result of the biometric authentication (see Krug, column 2, line 34-51). 

Regarding claim 2, the combination of Aoki, Krug, and Kim discloses: The system according to claim 1, wherein 
the circuit, in operation, determines whether the target is a living body or the duplicate of a living body (see Krug, column 9, line 49-60, and Kim, paragraph 38). 
Regarding claim 3, the combination of Aoki, Krug, and Kim discloses: The system according to claim 1, wherein 
the second light includes: 
reflected light that is reflected by the target (see Krug, column 15, lines 18-21, x gradient); and 
(see Krug, column 19, lines 10-16, z gradient), and 
the circuit, in operation, determines whether the target is a living body or not (see Krug, column 9, line 49-60, and Kim, paragraph 38), based on the directly reflected light and the scattered light (see Krug, Fig. 18, and column 4, line 9-14, column 15, lines 18-21, x gradient, and column 19, lines 10-16, z gradient). 
Regarding claim 4, the combination of Aoki, Krug, and Kim discloses: The system according to claim 3, wherein 
the circuit, in operation, determines whether the target is a living body or not (see Krug, column 9, line 49-60, and Kim, paragraph 38 and Krug, column 19, line 41-55), based on a ratio between the directly reflected light and the scattered light (see Krug, Fig. 18, and column 4, line 9-14). 
Regarding claim 5, the combination of Aoki, Krug, and Kim discloses: The system according to claim 1, wherein 
the first light has a wavelength longer than or equal to 650 nm and shorter than or equal to 950 nm (see Aoki, paragraph 48, near-infrared light, and Krug, column 3, line 58, NIR light). 
Regarding claim 6, the combination of Aoki, Krug, and Kim discloses: The system according to claim 1, wherein the light source is an array point light source that projects a plurality of discretely arranged dot pattern onto the living body (see Aoki, paragraph 42). 
Regarding claim 7, the combination of Aoki, Krug, and Kim discloses: The system according to claim 1, wherein the biometric authentication includes at least one piece of authentication selected from the group consisting of fingerprint authentication, iris authentication, and vein authentication (see Kim, paragraph 46-47).

Regarding claim 8, claim 8 is drawn to methods having limitations similar to the system claimed in claim 1 treated in the above rejections. Therefore, method claim 8 corresponds to system claims 1 and is rejected for the same reasons of anticipation as used above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483